1 Reported in 253 N.W. 889.
This appeal stands as an appeal from a judgment of the district court of Hennepin county dismissing an appeal to that court from an order of the probate court of said county allowing the final account of the administrator of the estate of Mary L. Firle, deceased, and from a decree distributing the property of said estate to William Firle, as the adopted son of said decedent. The appellants are Hattie Goodspeed, Minnie Hartig, Ella Applegarth, and Harriet Cooper, four sisters of the decedent. The respondents are said William Firle, to whom the estate was decreed, and H.D. Irwin, the administrator of the estate.
On motion of the respondents the district court dismissed the appeal. Judgment of dismissal was entered, and appellants appealed therefrom to this court. The motion in the district court to dismiss the appeal was made on the files and return of the probate court and an affidavit of H.D. Irwin, as attorney for respondents. The files and return of the probate court, together with said affidavit, are in the record here. There is no settled case nor any return of the evidence presented in the probate court.
The controversy between the parties in the probate court was whether William Firle was the adopted son of decedent and so entitled to be appointed as administrator, or to select the administrator, of the estate, and to receive the remainder of the property after payment of debts and expenses of administration. The *Page 235 
residue of the estate, mostly real estate, is of the value of about $8,000.
Mary L. Firle died in October, 1931. She was then a resident of Hennepin county, and her property was located in that county. Thereafter Hattie Goodspeed petitioned the probate court for the appointment of one Carl J. Swanson as administrator of the estate of decedent, and William Firle petitioned that court for the appointment of himself as administrator, basing his right to appointment on the ground that he was the adopted son of decedent. Hattie Goodspeed then filed objections to the appointment of William Firle on the ground that he was not the adopted son of the decedent and had no interest in the estate, and Firle filed objections to the appointment of Swanson on the ground that Hattie Goodspeed was not an heir or entitled to have an administrator appointed and had no interest in the estate.
In that situation the petitions and objections noted came duly on for hearing before the probate court on December 17, 1931, and hearing was continued until the next day. Hattie Goodspeed appeared in support of the petition to have Swanson appointed and in opposition to the petition of William Firle for appointment. William Firle appeared personally and by H.D. Irwin as his attorney. Whether any attorney appeared with Hattie Goodspeed at said hearings is not shown by the records. The court heard evidence, and thereupon, on December 18, 1931, at the request of William Firle, appointed H.D. Irwin as administrator of the estate. But the hearing on the question of whether William Firle was the adopted son of decedent was not then completed or closed and no decision thereon made, and such hearing was continued to February 19, 1932. On that day all the parties appeared before the court and further evidence was heard. Hattie Goodspeed and her three sisters presented their evidence in opposition to the claim of William Firle that he was the adopted son of decedent. The court thereupon on that day, after hearing and considering all the evidence introduced at both hearings, found and adjudged that William Firle was the adopted son of decedent and her next of kin and sole heir at law. No appeal has been taken from the order appointing Irwin as administrator *Page 236 
or from the order finding that William Firle was the adopted son and sole heir of decedent.
1. The order appointing Irwin as administrator was an appealable order. 2 Mason Minn. St. 1927, § 8983 (2). The appointment of the administrator here in question was by a separate order of the probate court made on December 17 or 18, 1931. It said nothing about who the heirs were. The order appointing the administrator, not having been appealed from and the time to appeal therefrom having expired, is final and cannot now be questioned on the ground that he was not a proper or qualified person to be appointed. This is not an attack on the appointment on the ground of fraud or mistake. Tomlinson v. Phelps, 93 Minn. 350, 101 N.W. 496; Savela v. Erickson,138 Minn. 93, 163 N.W. 1029; Connelly v. Carnegie D.  F. Co.148 Minn. 333, 181 N.W. 857; First T.  S. Bank v. U.S. F.  G. Co.161 Minn. 88, 200 N.W. 848; Id. 163 Minn. 168, 203 N.W. 612; In re Estate of Simon, 187 Minn. 399, 246 N.W. 31; In re Capuzzi's Estate, 306 Pa. 27, 158 A. 555.
2. The appeal to the district court, under a notice dated December 21, 1932, is an appeal from the order made by the probate court on December 6, 1932, allowing the final account of Irwin, as administrator, and from the final decree of distribution made by said court on the same day adjudging that William Firle was entitled to the estate and assigning the same to him. The appellants filed written objections to allowance of the final account and to the granting of a final decree of distribution, on the ground, among others, that William Firle was not the adopted son of decedent and therefore not entitled to inherit. The objections were overruled by the probate court. No question was raised as to the order appointing the administrator. No evidence was heard. The appeal to the district court was dismissed on motion, without a trial or hearing, and judgment of dismissal entered.
It is contended that the order appointing the administrator was a final adjudication that William Firle was the adopted son of decedent, that such adjudication cannot be questioned or attacked on appeal from the final decree of distribution, and that there is a bar by former judgment. *Page 237 
At the time the appointment was made there had been no trial or determination of the question of heirship, and the order makes no reference to that issue. The order does not and could not properly determine heirship in that situation. It does not and could not assign or distribute any property of the estate. That is left, under our probate law, to be determined and done by the final decree of distribution.
The proceeding to probate an estate, from its inception up to and including the final decree, is a pending and continuous cause. The final decree is the final step and judgment in the case, determining who are the heirs and distributing the estate to them. It is the only decree provided by our statute, in general administration proceedings, for that purpose. Any prior, interlocutory order or decree by the probate court purporting to determine heirship is not appealable and not final. We find no indication of any legislative intent that the probate court shall at any time prior to the final decree conclusively determine heirship. Omitted heirs, not named in the petition for administration, or not then in being, may, at any time before the final decree is made and in some instances even at a later time, appear and become entitled to part or all of the estate.
By our statutes, 2 Mason Minn. St. 1927, § 9498, on appeal here from a judgment of a district court, this court may review any intermediate order made by the district court prior to judgment where such order involves the merits or affects the judgment appealed from. Under this statute this court has reviewed both non-appealable and appealable intermediate orders of the district court on appeal from the judgment. Thorp v. Lorenz, 34 Minn. 350, 25 N.W. 712; Adamson v. Sundby, 51 Minn. 460,53 N.W. 761; Haug v. Haugan, 51 Minn. 558, 53 N.W. 874; Schoch v. Winona  St. P. R. Co. 55 Minn. 479, 57 N.W. 208; Macauley v. Ryan, 55 Minn. 507, 57 N.W. 151; Bond v. Welcome,61 Minn. 43, 63 N.W. 3; De Blois v. G. N. Ry. Co. 71. Minn. 45,73 N.W. 637; Baxter v. Coughlin, 80 Minn. 322, 83 N.W. 190; State v. O'Brien, 83 Minn. 6, 85 N.W. 1135; Chadbourne v. Reed,83 Minn. 447, 86 N.W. 415; Bilsborrow v. Pierce, 112 Minn. 336,128 N.W. 16, 299; Harcum v. Benson, 135 Minn. 23, 160 N.W. 80; Peterson v. Township of Manchester, *Page 238 162 Minn. 486, 203 N.W. 432; Lundblad v. Erickson, 180 Minn. 185,230 N.W. 473. This statute does not directly apply to appeals from the probate to the district court, but it indicates to some extent the legislative intent as to the scope of review on appeal from a final judgment.
The text in 15 C. J. p. 1021, § 441, has this statement:
"Until an estate is completely administered, any previous order entered therein may be directly attacked in the probate court when application is made for another order which involves a further step in the administration," citing Ford v. Ford, 117 Ill. App.? 502.
This would not apply in this state as to prior intermediary appealable orders which, under our decisions, have been held final unless appealed from. The holding in Ford v. Ford, 117 Ill. App.? 502, is based on the earlier case of Bliss v. Seaman,59 Ill. App. 236; Id. 165 Ill. 422, 46 N.E. 279.
In the case of In re Estate of Hall, 155 Minn. 46,192 N.W. 342, 343, litigation was had in the probate court as to whether decedent's husband should take under the will or as an heir at law under the will or as an heir at law under the statute. The probate court made findings of fact and conclusions of law that he was entitled to take his distributive share of the estate as an heir at law under the statute. The order and decree so holding was held to be an interlocutory decree, not appealable, and subject to review on appeal from the final decree of distribution. The court said [155 Minn. 49]:
"The order does not purport to assign or distribute the property or any part thereof. * * * It does not give respondent the right to any specific property, or to any specific part or amount of the property. A further order or decree is necessary to carry it into effect. Before respondent will be in position to demand or receive any part of the property, a further order or decree must be made assigning it to him. * * * It is the general rule that no appeal lies from the action of a court which requires a subsequent order or judgment to give it effect. The appeal should be taken from the order or judgment which gives effect to the conclusion reached by *Page 239 
the court, not from what is, in effect, its findings of fact or conclusions of law. * * * The interlocutory order decreeing that he is entitled to such share may be reviewed, and his right to it be determined, on an appeal from the final decree."
In State ex rel. Kelly v. Probate Court, 83 Minn. 58,85 N.W. 917, an order of the probate court denying the petition of Kelly to be restored to capacity was being reviewed bycertiorari. It was claimed that an order restoring him to capacity would necessarily have the effect of removing his guardian, and therefore the order was appealable as one removing or refusing to remove the guardian. The court held that the appeal statute could not be so construed, that the statute providing an appeal from an order removing or refusing to remove a guardian was intended to apply only to an order appointing or removing a guardian in a proceeding instituted for that express purpose, and not to an order which might result in such removal.
So, in our present case, the order appointing an administrator does not purpose to assign or distribute the property or any part thereof. It does not give William Firle the right to any specific property. It does not purport to pass upon the question of heirship. The further decree of the probate court was required to give it any such effect. As to that question, it was only an interlocutory order, and the appeal was properly taken from the final decree. The order appointing the administrator could not even indirectly result in any decree of heirship or distribution of property to any certain person or persons.
The general rule that, where a question has been duly litigated and determined by one court its final decision or judgment thereon cannot be attacked collaterally in another suit in the same or in a different court, is invoked. This is elementary. But there is here no collateral attack upon any final judgment or decision of the probate court on the question of heirship. The appeal here is from the only final judgment of the probate court determining that question. Numerous cases are cited. On examination they are found, with the exceptions later noted, to be cases of collateral attacks made in subsequent separate suits or proceedings. *Page 240 
3. There is the further contention that even if the order of the probate court appointing the administrator was not a bar to review of the question of heirship it operated as an estoppel by verdict or findings. The doctrine of estoppel by verdict or findings is to be cautiously applied. Before an estoppel by verdict or findings becomes available it must have passed into a final judgment on the issue in question. A verdict or findings, without judgment thereon, does not work all estoppel. Hutton v. Boucher, 157 Minn. 40, 195 N.W. 495. Dougherty v. Lehigh C.  N. Co. 202 Pa. 635, 52 A. 18, 90 A.S.R. 660; 2 Black, Judgments (2 ed.) § 506. All cases examined in this and other states, with the exception of the California cases noted below, have applied the doctrine of estoppel only where there was a collateral attack on a decision in a separate subsequent suit between the same parties or their privies. The Alabama case of White v. Hill, 176 Ala. 480, 58 So. 444, was a collateral attack in another suit on an order or decree of the probate court or court having probate jurisdiction. The two California cases of Garwood v. Garwood, 29 Cal. 515, and Estate of Pico, 56 Cal. 413, appear to have been based on the case of Barrs v. Jackson, 20 Eng. Ch. 585, which was a collateral attack in a subsequent suit upon an order or decree made by a different court in a prior suit. The two later California cases of Howell v. Budd, 91 Cal. 342, 27 P. 747, and Estate of Harrington, 147 Cal. 124, 81 P. 546, 109 A.S.R. 118, appear to be based on the court's construction of the California statute governing probate proceedings. We find no estoppel by verdict or findings in the present case.
4. The separate order of the probate court made on February 19, 1932, finding that William Firle was the adopted son of decedent, was not appealable under any subdivision of 2 Mason Minn. St. 1927, § 8983. No statute provides for the making of such an order. Not being an appealable order nor one authorized by the probate law, it cannot be held any bar or estoppel to prevent the probate court from determining by its final decree what person or persons are the heirs of the decedent and entitled to have the property assigned to them. *Page 241 
5. There was also an order of the probate court on April 14, 1932, refusing to revoke its order of December 18, 1931, appointing Irwin as administrator. The record does not disclose any appeal from this order, nor do we hold that such order was appealable. It was not an order refusing to remove an administrator on any of the grounds for such removal specified in § 8790 of the statute.
The record discloses nothing to indicate any error in the allowance of the final account of the administrator. But appeal therefrom is statutory, and the motion in the district court to dismiss the order allowing the account states no reason therefor except the claim that the probate court, by the orders of December 18, 1931, and February 19, 1932, had finally adjudged and determined that William Firle was the sole heir of decedent and that appellants had no interest in the estate, which is the ground urged for dismissal of the appeal from the final decree of distribution.
No question of jurisdiction of the probate court over the estate and the parties is involved, and there is no question here of any collateral attack on the orders of the probate court.
The merits of the questions involved in the appeal to the district court are not before us.
The judgment of the district court dismissing the appeal is reversed and the case remanded to that court for further proceedings.